Citation Nr: 1455223	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  09-37 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

2.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy in the right lower extremity.

3. Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy in the left lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel
INTRODUCTION

The Veteran served on active duty from February 1964 to September 1974.

This matter is on appeal from rating decisions in December 2007 and January 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.   

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a September 2009 VA Form-9, the Veteran perfected an appeal on the issue of entitlement to increased ratings for neurological symptoms in the lower extremities.  On that occasion, he stated that he wished to be scheduled for a hearing before the Board at the RO.  Although he submitted a second VA Form-9 in April 2012, where he did not request a hearing, he did not explicitly revoke his prior request.  Moreover, while he also perfected an appeal for his hypertension claim via another VA Form-9 in October 2012, he did not request a hearing, but also did not revoke his original request.  

To avoid this remand, the Board additionally notes that the Veteran's representative has attempted to contact the Veteran in order to clarify whether he actually desires a hearing, but has received no response to date.  

A veteran has a right to a hearing before the issuance of a Board decision.  38 C.F.R. §§ 3.103 (2014).  Given that the Veteran's has requested a hearing that has never been revoked, the Board must remand the claims in order to provide him a hearing before the Board at the RO, either in person or via videoconference, if he so chooses.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the RO in accordance with 38 C.F.R. § 20.704, which may be conducted either in person or by video communication if the Veteran so chooses.  38 C.F.R. § 20.200(e).  Notice of the hearing should be mailed to his known address of record and to his representative.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



